DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record Higano (US Patent Publication Number 2017/0294621 A1) fails to teach new claim amendments. The examiner respectfully disagrees since Higano teaches that he polarizing plate 200 is bonded to the display region with the adhesive material (.para. [0028] and, wherein the optical film (200 & 10) extends in a first direction and a second direction that crosses the first direction (Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 



Claim(s) 1-6, 8, 10-12, 17, 18 and 20 a rejected under 35 U.S.C. 103 as being unpatentable over Higano (US Patent Publication Number 2017/0294621 A1) in view of  Yoo (US Patent Publication Number 2015/0228209 A1). 
Higano discloses, as claimed 1, a display device (See Figure 1, comprising: a display panel; and an optical film (200) attached to the display panel (50), and an adhesive layer disposed between the optical film and the display panel (See Figure 1) and that attaches the optical film to the display panel (.para. [0028]), wherein the optical film (200 & 10) extends in a first direction and a second direction that crosses the first direction,  comprises a plurality of edges (See Figures 5-8), and a side surface of at least one edge of the plurality of edges of the optical film (200) is an acutely inclined surface that has an acute inclination angle with respect to a lower surface of the optical film  (.para. [0041]), an asymmetric shape in a thickness direction of the optical film, wherein the adhesive layer extends in a first direction and a second direction (See Figure below)   Higano fails to teach wherein side surfaces of all edges of the adhesive layer have a right inclination angle with respect to a bottom surface of the adhesive layer.  In a related endeavor, Yoo teaches wherein side surfaces of all edges of the adhesive layer have a right inclination angle with respect to a bottom surface of the adhesive layer (.para. [0059]) teaches the peripheral area BA may be disposed adjacent to at least one side of the display area DA. In an exemplary embodiment, for example, the peripheral area BA may be disposed adjacent to a single side or both sides of the display area and elongated along the second direction D2.Therefore the examiner has prod iced an image of 334 based off the description). 

    PNG
    media_image1.png
    319
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale


It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano, with the inclination angles, as taught by Yoo, for the purpose of providing a single image that may be actually displayed on the flat display device as divided sub-images on each of the display panels due to respective peripheral areas of the display panels (.para. [0006]).
Higano discloses, as claimed 2, wherein: the at least one edge is positioned inward from a side edge of the display panel (See Figure 8).
Higano discloses, as claimed 3, wherein: the display panel comprises a passivation layer (108); and the at least one edge is aligned with one side edge of the passivation layer  (See Figure 8; “Element 200 edge on the right side is aligned with all the layers including  passivation layer 108”).
Higano discloses, as claimed 4, wherein: the display panel comprises a flat portion (See Figure 5) and a bent portion (100) disposed at one side of the flat portion; and the at least one edge of the optical film (200) is disposed on the flat portion. (“The flat portion is the portion which includes element 120).
Higano discloses, as claimed 5, further comprising a bent protection layer (10) that covers the bent portion (100) and in contact with the acutely inclined surface (See Figure 5).

Higano discloses, as claimed 8, wherein the acutely inclined surface of the optical film is flat. (See Figure 5 “200 lies on the flat portion which is the portion which includes element 120”).
Higano fails to teach, as claimed 10, wherein the acutely inclined surface of the optical film has an outwardly curved convex shape. In a related endeavor, Yoo teaches, wherein the acutely inclined surface (330) of the optical film has an outwardly curved convex shape (See Figure 8).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano, with the inclination angles, as taught by Yoo, for the purpose of providing a  single image that may be actually displayed on the flat display device as divided sub-images on each of the display panels due to respective peripheral areas of the display panels (.para. [0006]).
Higano teaches, as claimed 11, wherein: the display panel comprises an organic light emitting display panel (.para. [0027]); and the optical film comprises a polarizing film (.para. [0027]).
Higano teaches, as claimed 12, further comprising an adhesive layer (201) disposed between the optical film and the display panel (50) wherein side surfaces of all edges of the adhesive layer have a right inclination angle with respect to a bottom surface of the adhesive layer (See Figure 7).

Higano discloses, as claimed 18, wherein the acutely inclined surface of the optical film is flat. (See Figure 5 “200 lies on the flat portion which is the portion which includes element 120”).
Higano fails to teach, as claimed 20, wherein  at least one the acutely inclined surface of the optical film has an outwardly curved convex shape. In a related endeavor, Yoo teaches, wherein the acutely inclined surface (330) of the optical film has an outwardly curved convex shape (See Figure 8).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano and Yoo, with the inclination angles, as taught by Yoo, for the purpose of providing a  single image that may be actually displayed on the flat display device as divided sub-images on each of the display panels due to respective peripheral areas of the display panels (.para. [0006]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higano (US Patent Publication Number 2017/0294621 A1) in view of  Yoo (US Patent Publication Number 2015/0228209 A1) and in further  in view of Kim (US Patent Publication Number 2009/0109134 A1).

	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano and Yoo, with the electrostatic dissipation region, as taught by Hiagano, for the purpose of providing a way of preventing cracks or even breakage in the bending area of the display panel (.para. [0003]).

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Higano (US Patent Publication Number 2017/0294621 A1) in view of  Yoo (US Patent Publication Number 2015/0228209 A1) and in further view of Jin (US Patent Publication Number 2017/0229674 A1). 
Higano and Yoo fails to teach, as claimed 9, wherein the acutely inclined surface of the optical film comprises: a first section having a first inclination angle; and a second section disposed above the first section and having a second inclination angle less than the first inclination angle. In a related endeavor, Jin teaches wherein the acutely inclined surface of the optical film (132) comprises: a first section having a first inclination angle (.para. [0056])) and a second section disposed above the first section and having a second inclination angle less than the first inclination angle (.para. [0058] and [0060]).

Higano and Yoo fails to teach, as claimed 19, wherein the acutely inclined surface of the optical film comprises: a first section having a first inclination angle; and a second section disposed above the first section and having a second inclination angle less than the first inclination angle. In a related endeavor, Jin teaches wherein the acutely inclined surface of the optical film (132) comprises: a first section having a first inclination angle (.para. [0056])) and a second section disposed above the first section and having a second inclination angle less than the first inclination angle (.para. [0058] and [0060]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano and Yoo, with the inclination angles, as taught by Jin, for the purpose of providing a way of preventing cracks or even breakage in the bending area of the display panel (.para. [0003]).

Claim 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higano (US Patent Publication Number 2017/0294621 A1) in view of  Yoo (US Patent Publication Number 2015/0228209 A1) and in view of Sakamoto (US Patent Publication Number 2015/0079354 A1).
Higano teaches, as claimed 13,  a method of fabricating a display device, the method comprising: providing a display panel: disposing an optical  film (200 &10) on the display panel,  wherein the optical flim extends in a first direction and a second direction crosses the first direction, wherein a side surface of one side edge of the optical film has an acute inclination 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano, with the inclination angles, as taught by Yoo, for the purpose of providing a  single image that may be actually displayed on the flat display device as divided sub-images on each of the display panels due to respective peripheral areas of the display panels (.para. [0006])
Higano and Yoo fail to teach to teach pressing the optical film in a direction from the one side edge to an opposite side edge. In a related endeavor, Sakamoto teaches a pressing the optical film (7) in a direction from the one side edge to an opposite side edge (See Figure 3).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano, and Yoo, with the pressing of the optical film, as taught by Sakamoto, for the purpose of 
	Higano fails to teach, as claimed 14, wherein pressing the optical film comprises moving a pressure roller. In a related endeavor, Sakamoto teaches wherein pressing the optical film comprises moving a pressure roller (31).
Higano an teaches, as claimed 15, wherein the display panel (50) comprises a flat portion and a bent portion (100), and the optical film is disposed on the flat portion wherein the method further comprising forming a bent protection layer (10) that covers the bent portion of the display panel, wherein the bent protection layer is in contact with the side surface of one side edge of the optical film (See Figure 3 and 4).
Higano teaches, as claimed 16, wherein the optical film comprises a polarizing film (200) and a release film (130) disposed on an upper surface of the polarizing film, and the method further comprises removing the release film after forming the bent protection layer (.para. [0062]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




27 May 2021  
                                                                                                                                                                                                   
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872